DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/21 has been entered.

Claim Objections
Claim 21 is objected to because of the following informalities:  it appears the preamble is a typographical error as it recites “the method” of claim 20 which is not a method but a product.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 15, line 2, the recitation of “forming a third beam…” makes no sense because there is no indication one used a second beam in claim 10 from which the claim depends, thus why is a “third beam” then used? 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 20 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kirkpatrick et al. (2012/0045615).
The applied reference has a common some common inventors with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Kirkpatrick et al. disclose (paragraph 21) a medical device having a surface modified by steps comprising: please note that the claims are directed to a product and Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. 
a. depositing a drug coating layer (feature) on at least a portion of the surface of the medical device to form a deposited drug coating layer (paragraph 61) b. forming an accelerated and focused Neutral Beam comprising the steps of forming a gas cluster ion beam (paragraph 25), accelerating and focusing the gas cluster ion beam to form an accelerated gas cluster ion beam, promoting dissociation of gas clusters in the accelerated gas cluster ion beam, and removing ions from the accelerated gas cluster ion beam to form an accelerated and focused Neutral Beam (process not any particular feature of the medical device); and c. irradiating (process) an exposed surface (paragraph 26) of the drug coating layer with the accelerated and focused Neutral Beam to form a barrier layer (product feature) from the deposited drug coating layer (paragraph 61) and at the exposed surface.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirkpatrick et al. (2012/0045615) in view of Svrluga et al. (2010/0036482). Kirkpatrick et al. is explained above. However, Kirkpatrick did not explicitly disclose depositing one or more additional drug coating layers on the at least a portion of the surface of the medical device to form a plurality of drug coating layers, prior to the step of irradiating.

	Claim(s) 2-4,6-8,10-21 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Svrluga et al. (2010/0036482) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Khoury et al. (2010/0227523). Svrluga et al. disclose (Fig. 4B) a  medical device 100 having a surface (product). Please note that the claims are directed to a product and they are being interpreted as “product-by-process” type claims. MPEP 2113 states Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. The medical device has a first drug coating layer 410 on at least a portion of the surface of the medical device. Fig. 4D shows one or more additional drug coating layers 414 on the first drug coating layer to form a plurality of drug coating layers. Additionally Fig. 4D shows a first barrier layer 402, 412 from the first drug coating layer or the one or more additional deposited drug coating layers of the first exposed surface and at the first exposed surface.  However, in the alternative, Svrluga et al. did not explicitly disclose the medical device is formed with the drug coating and barrier layer by the process as claimed. Khoury et al. teach (paragraph 18) a process of forming an accelerated and focused Neutral Beam comprising the steps of forming a gas cluster ion beam, accelerating and focusing the gas cluster ion beam to form an accelerated gas cluster beam, promoting dissociation of gas clusters in the accelerated gas cluster ion beam, 

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799